EXHIBIT 1
                                 IN THE UNITED STATES DISTRICT COURT
                                  FOR THE NORTHERN DISTRICT OF OHIO
                                           EASTERN DIVISION


TISHA CHISHOLM,                                    :
                                                   :
                   Plaintiff,                      :
                                                   :     Case No.
         v.                                        :
                                                   :
NEW YORK COMMUNITY BANK, et                        :
al.,                                                     Judge:
                                                   :
                                                   :
                   Defendants.
                                                   :

                     DECLARATION OF JENNIFER B. ORR IN SUPPORT OF
                         NOTICE OF REMOVAL OF CIVIL ACTION

         I, Jennifer B. Orr, declare and state as follows:

         1.        I am an associate with the law firm of Littler Mendelson, P.C., counsel of record

for Defendants New York Community Bank (“NYCB”) and Roberta Leonetti (“Leonetti,”

collectively with NYCB, “Defendants”) and I am admitted to practice before this Court. I have

personal knowledge of the facts set forth in this Declaration.

         2.        On or about April 14, 2021, Plaintiff Tisha Chisholm filed a Complaint in the

Cuyahoga County Court of Common Pleas against Defendants captioned Tisha Chisholm v. New

York Community Bank, et al., Case No. CV-21-946385 (the “State Court Action”). A true and

correct copy of the Summons and Complaint in the form served upon NYCB and Leonetti is

attached hereto as “Exhibit A.”

         3.        An examination of the state court’s docket in the State Court Action discloses that

on or about April 17, 2021, the Summons and Complaint were served on Leonetti, and on April

19, 2021, the Summons and Complaint were served on NYCB. A true and correct copy of the

docket in the State Court Action is attached hereto as “Exhibit B.”


4824-3720-1383.1 / 999991-0377
         3.        An examination of the state court’s docket in the State Court Action discloses that

no other pleadings have been filed in the State Court Action. Furthermore, to the best of my

knowledge, no other proceedings have been conducted or scheduled in the State Court Action.

Exhibit A attached hereto is the only pleading received by Defendants through service or

otherwise.

         4.        Notice of this removal is being filed with the State Court pursuant to 28 U.S.C.

§1446(d) and counsel for Plaintiff Tisha Chisholm, the adverse party, is being provided with

service of the same. A true and correct copy of Defendant’s Notice of Filing Notice of Removal

of Civil Action to U.S. District Court and certificate of service is attached hereto as Exhibit “C.”

         I have read this Declaration and declare that it is true and correct under penalty of perjury

under the laws of the United States and the State of Ohio, and that it was signed by me on May

10, 2021, at Mentor, Ohio.




                                                    Jennifer B. Orr




4824-3720-1383.1 / 999991-0377
EXHIBIT A
SUMMONS IN A CIVIL ACTION                           COURT OF COMMON PLEAS, CUYAHOGA COUNTY JUSTICE CENTER
                                                                                                   CLEVELAND, OHIO 44113
                  CASE NO.                                    SUMMONS NO.
               CV21946385                 D2   CM               44173600                                           Rule 4(B) Ohio

                                                                                                                  Rules of Civil
                                                                                                                  Procedure
                                TISHA CHISHOLM                        PLAINTIFF
                                     VS
                                                                                                                 SUMMONS
                 NEW YORK COMMUNITY BANK,                   ET AL     DEFENDANT




          ROBERTA  LEONETTI                                                             You have been named defendant in a sums
          11301 TAYLOR WELLS ROAD                                                     complaint (copy attached hereto) filed in Cuyahoga
          CHARDON OH 44024                                                            County Court of Common Pleas, Cuyahoga County
                                                                                      Justice Center, Cleveland, Ohio 44113, by the
                                                                                      plaintiff named herein.

                                                                                       You are hereby summoned and required to answer
                                                                                      the complaint within 28 days after service of this
                     Said answer is required to be served on:                         summons upon you, exclusive of the day of service.

                                                                                        Said answer is required to be served on Plaintiff's
          Plantiff's Attorney                                                         Attorney (Address denoted by arrow at left.)

          BRIAN D SPITZ                                                                 Your answer must also be filed with the court
          25200 CHAGRIN BOULEVARD,                  SUITE 200                         within 3 days after service of said answer on
                                                                                      plaintiff's attorney.
          BEACHWOOD,            OH 44122-0000
                                                                                        If you fail to do so, judgment by default will be
                                                                                      rendered against you for the relief demanded in the
                                                                                      complaint.

                   Case has been assigned to Judge:

          NANCY R MCDONNELL
          Do not contact judge. Judge's name is given for
          attorney's reference only.

                                                                                NAILAH K.        BYRD
                                                                            Clerk of the Court of Common Pleas


                    DATE SENT
           Apr      15,    2021                       By.
                                                                       Deputy


             COMPLAINT FILED           04/14/2021
                                                                                     44173600




CMSN130
SUMMONS IN A CIVIL ACTION                           COURT OF COMMON PLEAS, CUYAHOGA COUNTY JUSTICE CENTER
                                                                                                   CLEVELAND, OHIO 44113
                  CASE NO.                                    SUMMONS NO.
               CV21946385                 DI   CM               44173599                                           Rule 4(B) Ohio

                                                                                                                  Rules of Civil
                                                                                                                  Procedure
                                TISHA CHISHOLM                        PLAINTIFF
                                     VS
                                                                                                                 SUMMONS
                 NEW YORK COMMUNITY BANK,                   ET AL     DEFENDANT




          NEW YORK COMMUNITY BANK                                                       You have been named defendant in a sums
          C/O CORPORATION SERVICE COMPANY                                             complaint (copy attached hereto) filed in Cuyahoga
          50 WEST BROAD STREET, SUITE 1330                                            County Court of Common Pleas, Cuyahoga County
          COLUMBUS OH 43215-0000                                                      Justice Center, Cleveland, Ohio 44113, by the
                                                                                      plaintiff named herein.

                                                                                       You are hereby summoned and required to answer
                                                                                      the complaint within 28 days after service of this
                     Said answer is required to be served on:                         summons upon you, exclusive of the day of service.

                                                                                        Said answer is required to be served on Plaintiff's
          Plantiff's Attorney                                                         Attorney (Address denoted by arrow at left.)

          BRIAN D SPITZ                                                                 Your answer must also be filed with the court
          25200 CHAGRIN BOULEVARD,                  SUITE 200                         within 3 days after service of said answer on
                                                                                      plaintiff's attorney.
          BEACHWOOD,            OH 44122-0000
                                                                                        If you fail to do so, judgment by default will be
                                                                                      rendered against you for the relief demanded in the
                                                                                      complaint.

                   Case has been assigned to Judge:

          NANCY R MCDONNELL
          Do not contact judge. Judge's name is given for
          attorney's reference only.

                                                                                NAILAH K.        BYRD
                                                                            Clerk of the Court of Common Pleas


                    DATE SENT
           Apr      15,    2021                       By.
                                                                       Deputy


             COMPLAINT FILED           04/14/2021
                                                                                     44173599




CMSN130
SUMMONS IN A CIVIL ACTION                           COURT OF COMMON PLEAS, CUYAHOGA COUNTY JUSTICE CENTER
                                                                                                   CLEVELAND, OHIO 44113
                  CASE NO.                                    SUMMONS NO.
               CV21946385                 DI   CM               44173598                                           Rule 4(B) Ohio

                                                                                                                  Rules of Civil
                                                                                                                  Procedure
                                TISHA CHISHOLM                        PLAINTIFF
                                     VS
                                                                                                                 SUMMONS
                 NEW YORK COMMUNITY BANK,                   ET AL     DEFENDANT




          NEW YORK COMMUNITY BANK                                                       You have been named defendant in a sums
          14033 CEDAR ROAD                                                            complaint (copy attached hereto) filed in Cuyahoga
          SOUTH EUCLID OH 44118                                                       County Court of Common Pleas, Cuyahoga County
                                                                                      Justice Center, Cleveland, Ohio 44113, by the
                                                                                      plaintiff named herein.

                                                                                       You are hereby summoned and required to answer
                                                                                      the complaint within 28 days after service of this
                     Said answer is required to be served on:                         summons upon you, exclusive of the day of service.

                                                                                        Said answer is required to be served on Plaintiff's
          Plantiff's Attorney                                                         Attorney (Address denoted by arrow at left.)

          BRIAN D SPITZ                                                                 Your answer must also be filed with the court
          25200 CHAGRIN BOULEVARD,                  SUITE 200                         within 3 days after service of said answer on
                                                                                      plaintiff's attorney.
          BEACHWOOD,            OH 44122-0000
                                                                                        If you fail to do so, judgment by default will be
                                                                                      rendered against you for the relief demanded in the
                                                                                      complaint.

                   Case has been assigned to Judge:

          NANCY R MCDONNELL
          Do not contact judge. Judge's name is given for
          attorney's reference only.

                                                                                NAILAH K.        BYRD
                                                                            Clerk of the Court of Common Pleas


                    DATE SENT
           Apr      15,    2021                       By.
                                                                       Deputy


             COMPLAINT FILED           04/14/2021
                                                                                     44173598




CMSN130
                                            NAILAH K. BYRD
                                    CUYAHOGA COUNTY CLERK OF COURTS
                                                     1200 Ontario Street
                                                    Cleveland, Ohio 44113




                                              Court of Common Pleas


                                    New Case Electronically Filed: COMPLAINT
                                               April 14,2021 10:04


                                            By: DANIEL S. DUBOW 0095530

                                                Confirmation Nbr. 2227914



  TISHA CHISHOLM                                                            CV 21 946385

           vs.
                                                                    Judge: NANCY R. MCDONNELL
  NEW YORK COMMUNITY BANK, ET AL




                                                     Pages Filed:   14




Electronically Filed 04/14/2021 10:04 / / CV 21 946385 / Confirmation Nbr. 2227914 / CLSLP
                                     IN THE COURT OF COMMON PLEAS
                                         CUYAHOGA COUNTY. OHIO

       TISHA CHISHOLM                                     )         CASE NO.
       4649 Walford Road. Unit 20                         )
       Warrensville Heights. Ohio 44128                   )         JUDGE:
                                                          )
                                       Plaintiff.         )
                                                          )
                                v.                        )         COMPLAINT FOR DAMAGES
                                                          )         AND REINSTATEMENT
       NEW YORK COMMUNITY BANK                            )
       14033 Cedar Road                                   )         JURY DEMAND ENDORSED
       South Euclid. Ohio 44118                           )
                                                                    HEREIN
                                                          )
                  Serve also:                             )
                  New York Community B ank                )
                  c/o Corporation Service Company         )
                  50 West Broad Street. Suite 1330        )
                  Columbus. Ohio 43215                    )
                                                          )
                  -and-                                   )
                                                          )
       ROBERTA LEONETTI                                   )
       11301 Taylor Wells Road                            )
       Chardon. Ohio 44024                                )
                                                          )
                                       Defendants.        )

                 Plaintiff. Tisha Chisholm. by and through undersigned counsel. as her Complaint against

     the Defendants. states and avers the following:

                                              PARTIES AND VENUE

      1.   Chisholm is a resident of the city of Warrensville Heights. county of Cuyahoga. state of Ohio.

     2. New York Community Bank (“Ohio Savings”) is a foreign corporation that operated a business

           located at 14033 Cedar Road. South Euclid. Ohio 44118.

     3. Ohio Savings was at all times hereinafter mentioned an employer within the meaning of R.C.

           § 4112.01 et seq.

     4. Upon information and belief. Defendant Roberta Leonetti is a resident of the state of Ohio.


                                                              KJL
Electronically                                                               OJ—Q.

The Employee’s Attorney.™
    5. Leonetti was at all times hereinafter mentioned, an individual who was a manager and/or

         supervisor at Ohio Savings who acted directly or indirectly in the interest of Ohio Savings.

    6. Leonetti was at all times hereinafter mentioned an employer within the meaning of R.C.

         § 4112.01 et seq.

    7. Leonetti made and/or participated in the adverse actions asserted herein.

    8.   All of the material events alleged in this Complaint occurred in Cuyahoga County.

    9.   Therefore, personal jurisdiction is proper over Defendants pursuant to R.C. § 2307.382(A)(1)

         and (4).

    10. Venue is proper pursuant to Civ. R. 3(C)(3)&(6).

    11. This Court is a court of general jurisdiction over the claims presented herein, including all

         subject matters of this Complaint.

                                                      FACTS

    12. Chisholm is a former employee of Ohio Savings.

    13. Chisholm began working for Ohio Savings on or around July 24, 2018.

    14. Ohio Savings employed Chisholm as a Branch Operations Coordinator.

    15. Chisholm had a strong history of performance with Ohio Savings.

    16. Chisholm consistently received pay raises.

    17. Chisholm did not have any history of meaningful discipline.

    18. Leonetti was Chisholm’s supervisor.

    19. Ohio Savings employed Leonetti as a Regional Manager.

    20. During all material events asserted herein, Leonetti has and/or had authority to hire, fire, and/or

         discipline employees.

    21. Leonetti did not participate in the decision to hire Chisholm.




Electronically Filed£4/i4g0m0                                 BkbBaaBaaiBHasaa
The Employee’s Attorney.™
     22. Chisholm suffers from severe persistent headaches.

     23. Due to her severe persistent headaches, Chisholm’s physician prescribed her medication to take

          when the headaches presented.

     24. Chisholm’s severe persistent headaches constitute a physical impairment.

     25. Chisholm’s severe persistent headaches substantially impair one or more of her major life

          activities, including working.

     26. Due to suffering from severe persistent headaches, Chisholm is disabled.

     27. Alternatively, Ohio Savings perceived Chisholm to be disabled.

     28. Despite any real or perceived disabling condition, Chisholm was capable of performing her

          essential job functions with or without reasonable accommodation(s).

     29. Chisholm disclosed her severe persistent headaches to her supervisor Laletta Cistrunk after Ohio

          Savings hired her.

     30. Cistrunk was Chisholm’s immediate supervisor.

     31. Ohio Savings employed Cistrunk as a Manager.

     32. During all material events asserted herein, Cistrunk has and/or had authority to hire, fire, and/or

          discipline employees.

     33. Defendants became aware of Chisholm’s disability.

     34. After disclosing her disability to Cistrunk, Chisholm requested time during her scheduled shifts to

          take her prescribed medication when the severe persistent headaches presented.

     35. Chisholm’s request for time during her scheduled shifts to take her prescribed medication when

          the severe persistent headaches presented was a request for reasonable accommodations.

     36. Ohio Savings employed Chisholm during the COVID-19 pandemic.




Electronically                                                BkbBaaaaaiBHaMaa
The Employee’s Attorney.™
     37. In response to the COVID-19 pandemic, Ohio Savings required its employees to complete a

          questionnaire prior to reporting for their scheduled shifts (“COVID Questionnaire”).

     38. In the COVID Questionnaire, Ohio Savings asked if an employee was experiencing any symptoms

          that it had listed that could not be attributed to another health condition.

     39. Prior to reporting to every scheduled shift, Chisholm completed the COVID Questionnaire.

     40. On November 27, 2020, Chisholm experienced a headache prior to her scheduled shift.

     41. Due to her headache, Chisholm contacted Cistrunk to attempt to call off her scheduled shift on

          November 27, 2020.

     42. While attempting to call off her scheduled shift on November 27, 2020, Chisholm communicated

          her headache to Cistrunk.

     43. Despite the notice of her headache, Cistrunk instructed Chisholm to report to work for part of her

          shift to audit the vault.

     44. Cistrunk asked whether Chisholm had taken her prescribed medication for her headache.

     45. Cistrunk instructed Chisholm to report to work for part of her shift to audit the vault because she

          believed that Chisholm’s symptoms were attributable to her disability.

     46. Cistrunk also instructed Chisholm to report to work for part of her shift to audit the vault because

          Leonetti would be angry to know that Chisholm called off without having sufficient paid time off

          accrued to do so.

     47. Chisholm completed the COVID Questionnaire and marked “none of the above” to the symptoms

          because her symptoms could have been attributed to her disability.

     48. Chisholm reported to work on November 27, 2020 per Cistrunk’s instructions.

     49. On November 28, 2020, Chisholm’s headache persisted.




Electronically
The Employee’s Attorney.™
     50. Again, on November 28, 2020, Chisholm completed the COVID Questionnaire and marked “none

          of the above” to the symptoms because her symptoms could have been attributed to her disability.

     51. When she reported to work, Chisholm informed Cistrunk that her headache had not gone away.

     52. Cistrunk instructed Chisholm to take her prescribed medication for her severe persistent headaches.

     53. Cistrunk placed Chisholm in the rear of the bank away from customers and her co-workers.

     54. On November 29, 2020, Chisholm’s headache was accompanied by a sore throat.

     55. Chisholm contacted Cistrunk and informed her that she planned to call off on her next scheduled

          shift on November 30, 2020.

     56. On November 30, 2020, Cistrunk called Chisholm and informed her that Leonetti was angry about

          Chisholm calling off.

     57. On November 30, 2020, Leonetti ordered Chisholm to report her current symptoms on the COVID

          Questionnaire even though Chisholm was not reporting to work that day.

     58. On November 30, 2020, the COVID Questionnaire presented a work restriction after Chisholm

          reported her current symptoms.

     59. A human resources representative for Ohio Savings instructed Chisholm to get tested for COVID-

          19.

     60. On December 3, 2020, Chisholm received positive COVID-19 test results.

     61. Chisholm immediately notified the human resources representative of her positive COVID-19 test

          results.

     62. The human resources representative instructed Chisholm to quarantine for 14 days.

     63. The human resources representative informed Chisholm that she would be paid for her quarantine.

     64. Ohio Savings is a covered employer under the FMLA.

     65. As of December 3, 2020, Chisholm qualified for protected leave under the FMLA.




Electronically
The Employee’s Attorney.™
     66. As of December 3, 2020, Chisholm worked for Ohio Savings for at least 12 months.

     67. As of December 3, 2020, Chisholm had at least 1,250 hours of service for Ohio Savings during the

          previous 12 months.

     68. On December 3, 2020, Ohio Savings was aware that Chisholm suffered from COVID-19.

     69. On December 3, 2020, Ohio Savings was aware that Chisholm had to take time off work to recover

          from COVID-19.

     70. Ohio Savings had sufficient knowledge that Chisholm suffered from a serious medical condition.

     71. Ohio Savings failed to advise Chisholm of her rights to utilize FMLA leave.

     72. Ohio Savings did not provide Chisholm a Notice of Eligibility of her rights to utilize FMLA leave.

     73. In failing to notify Chisholm of her rights pursuant to the FMLA, Ohio Savings interfered with

          Chisholm’s rights under the FMLA.

     74. Chisholm’s leave after receiving positive results for COVID-19 qualified for protection under the

          FMLA.

     75. On or around December 4, 2020, Defendants terminated Chisholm’s employment.

     76. Defendants terminated Chisholm’s employment due to her disability.

     77. Alternatively, Defendants terminated Chisholm’s employment because they perceived Chisholm

          to be disabled.

     78. Defendants terminated Chisholm’s employment so that they would not have to provide her with

          FMLA leave.

     79. Chisholm did not receive any pay for her quarantine.

     80. Defendants terminated Chisholm’s employment so that they would not have to pay Chisholm while

          she was on quarantine for COVID-19.




Electronically                                         m,ton
The Employee’s Attorney.™
     81. Upon information and belief, Defendants have a progressive disciplinary policy (“Progressive

          Discipline Policy”).

     82. Defendants have used the Progressive Discipline Policy when disciplining non-disabled

          employees.

     83. Alternatively, Defendants have used the Progressive Discipline Policy when disciplining

          employees who they do not perceive to be disabled.

     84. Under the Progressive Discipline Policy, Chisholm had not received any meaningful discipline.

     85. Under the Progressive Discipline Policy, Chisholm had not received any verbal warnings.

     86. Under the Progressive Discipline Policy, Chisholm had not received any written warnings.

     87. Under the Progressive Discipline Policy, Chisholm had not been suspended.

     88. Defendants skipped steps under the Progressive Discipline Policy when they terminated

          Chisholm’s employment.

     89. Skipping steps under the Progressive Discipline Policy is an adverse employment action.

     90. Skipping steps under the Progressive Discipline Policy is an adverse action.

     91. Defendants intentionally skipped steps under the Progressive Discipline Policy when they

          terminated Chisholm’s employment.

     92. Defendants willfully made the decision to skip steps under the Progressive Discipline Policy

          when they terminated Chisholm’s employment.

     93. Terminating Chisholm’s employment was an adverse employment action.

     94. Terminating Chisholm’s employment was an adverse action.

     95. Defendants intentionally terminated Chisholm’s employment.

     96. Defendants willfully made the decision to terminate Chisholm’s employment.




Electronically
The Employee’s Attorney.™
    97. Defendants terminated Chisholm’s employment in violation of the Progressive Discipline

        Policy because she was disabled.

    98. Alternatively, Defendants terminated Chisholm’s employment in violation of the Progressive

        Discipline Policy because they perceived her to be disabled.

    99. Defendants terminated Chisholm’s employment in violation of the Progressive Discipline

        Policy so that they would not have to provide her FMLA leave to which she was entitled.

                                 COUNT I: DISABILITY DISCRIMINATION

   100. Chisholm restates each and every prior paragraph of this Complaint, as if it were fully restated

        herein.

   101. Chisholm suffers from severe persistent headaches.

   102. Chisholm’s condition constituted a physical impairment.

   103. Chisholm’s condition substantially impaired one or more of her major life activities including

        working.

   104. Due to suffering from severe persistent headaches, Chisholm is disabled.

   105. In the alternative, Defendants perceived Chisholm as being disabled.

   106. Defendants treated Chisholm differently than other similarly-situated employees based on her

        disabling condition.

   107. Defendants treated Chisholm differently than other similarly-situated employees based on her

        perceived disabling condition.

   108. On or about December 4, 2020, Defendant terminated Chisholm’s employment without just

        cause.

   109. Defendants terminated Chisholm’s employment based her disability.

   110. Alternatively, Defendants terminated Chisholm’s employment based her perceived disability.




Electronically Filed£4/i4g0mg|                      rmaton
The Employee’s Attorney.™
   111. Defendants violated R.C. § 4112.01 et seq. when it discharged Chisholm based on her

          disability.

   112. Alternatively, Defendants violated R.C. § 4112.01 et seq. when it discharged Chisholm based

          on her perceived disability.

   113. Defendants violated R.C. § 4112.01 et seq. by discriminating against Chisholm based on her

          disabling condition.

   114. Alternatively, Defendants violated R.C. § 4112.01 et seq. by discriminating against Chisholm

          based on her perceived disabling condition.

   115. Chisholm suffered emotional distress as a result of Defendants’ conduct, and is entitled

          emotional distress damages pursuant to R.C. § 4112.01 et seq.

   116. As a direct and proximate result of Defendants’ conduct, Chisholm suffered and will continue

          to suffer damages, including economic and emotional distress damages.

          COUNT II: WRONGFUL TERMINATION IN VIOLATION OF PUBLIC POLICY

   117. Chisholm restates each and every prior paragraph of this Complaint, as if it were fully

          restated herein.

   118. A clear public policy exists and is manifested in executive orders from Governor Mike DeWine

          to stop the spread of COVID-19.

   119. A clear public policy exists for employees to quarantine at home if they experience symptoms

          consistent with COVID-19.

   120. A clear public policy exists for employees to notify their employers if they experience

          symptoms consistent with COVID-19.

   121. On November 27, 2020, Chisholm notified Ohio Savings that she was experiencing symptoms

          consistent with COVID-19.




Electronically
The Employee’s Attorney.™
   122. On November 27, 2020, Ohio Savings required her to work her shift.

   123. On November 28, 2020, Chisholm notified Ohio Savings that she was experiencing symptoms

          consistent with COVID-19.

   124. On November 29, 2020, Chisholm notified Ohio Savings that she was experiencing symptoms

          consistent with COVID-19.

   125. On November 30, 2020, Chisholm notified Defendants that she was experiencing symptoms

          consistent with COVID-19.

   126. On December 3, 2020, Chisholm received a positive test result for COVID-19.

   127. On December 3, 2020, Chisholm immediately notified Ohio Savings that she received a

          positive test result for COVID-19.

   128. On December 4, 2020, Defendants terminated Chisholm’s employment.

   129. Defendants’ termination of Chisholm jeopardizes these public policies.

   130. Defendants’ termination of Chisholm was motivated by conduct related to these public

          policies.

   131. Defendants had no overriding business justification for terminating Chisholm.

   132. As a direct and proximate result of Defendants’ conduct, Chisholm has suffered and will

          continue to suffer damages, including economic and emotional distress damages.

                      COUNT III: UNLAWFUL INTERFERENCE WITH FMLA RIGHTS

   133. Chisholm restates each and every prior paragraph of this Complaint, as if it were fully

          restated herein.

   134. Pursuant to 29 U.S.C. § 2601 et seq., covered employers are required to provide employees

          job-protected unpaid leave for qualified medical and family situations.

   135. Ohio Savings is a covered employer under the FMLA.




Electronically                                              Bkl|HaaaaaiaBBMaa
The Employee’s Attorney.™
   136. During her employment, Chisholm qualified for FMLA leave.

   137. As of December 3, 2020, Chisholm worked for Ohio Savings for at least 12 months.

   138. As of December 3, 2020, Chisholm had at least 1,250 hours of service for Ohio Savings during

          the previous 12 months.

   139. On or around December 3, 2020, Chisholm received a positive test result for COVID-19.

   140. Immediately after receiving the positive test result for COVID-19, Chisholm notified the

          human resources representative for Ohio Savings.

   141. The human resources representative ordered Chisholm to quarantine for 14 days.

   142. On December 3, 2020, Ohio Savings was aware that Chisholm suffered from COVID-19.

   143. On December 3, 2020, Ohio Savings was aware that Chisholm had to take time off work to recover

          from COVID-19.

   144. Ohio Savings had sufficient knowledge that Chisholm suffered from a serious medical condition.

   145. Ohio Savings failed to advise Chisholm of her rights to utilize FMLA leave.

   146. Ohio Savings did not provide Chisholm a Notice of Eligibility of her rights to utilize FMLA leave.

   147. In failing to notify Chisholm of her rights pursuant to the FMLA, Ohio Savings interfered with

          Chisholm’s rights under the FMLA.

   148. Chisholm’s leave after receiving a positive test result for COVID-19 qualified for protection

          under the FMLA.

   149. Ohio Savings failed to properly advise Chisholm of her rights under the FMLA.

   150. Ohio Savings unlawfully interfered with Chisholm’s exercise of her rights under the FMLA in

          violation of Section 105 of the FMLA and section 825.220 of the FMLA regulations.

   151. On December 4, 2020, Ohio Savings terminated Chisholm’s employment.




Electronically
The Employee’s Attorney.™
   152. Ohio Savings violated the FMLA when it terminated Chisholm’s employment to preclude him

          from being able to utilize FMLA leave.

   153. As a direct and proximate result of the Ohio Savings’s conduct, Chisholm is entitled to all

          damages provided for in 29 U.S.C. § 2617, including liquidated damages, costs and reasonable

          attorneys’ fees.

                                            DEMAND FOR RELIEF

          WHEREFORE, Chisholm demands from Defendants the following:

     (a) Issue an order requiring Defendants to restore Chisholm to one of the positions to which she

          was entitled by virtue of her application and qualifications, and expunge her personnel file of

          all negative documentation;

     (b) An award against each Defendant of compensatory and monetary damages to compensate

          Chisholm for lost wages, emotional distress, and other consequential damages, in an amount

          in excess of $25,000 per claim to be proven at trial;

     (c) An award of punitive damages against each Defendant in an amount in excess of $25,000;

     (d) An award of reasonable attorneys’ fees and non-taxable costs for Chisholm claims as allowable

          under law;

     (e) An award of the taxable costs of this action; and

     (f) An award of such other relief as this Court may deem necessary and proper.




Electronically
The Employee’s Attorney.™
                                             Respectfully submitted,


                                                          —

                                             Brian D. Spitz (0068816)
                                             Daniel S. Dubow (0095530)
                                             Taurean J. Shattuck (0097364)
                                             The Spitz Law Firm, LLC
                                             25200 Chagrin Boulevard, Suite 200
                                             Beachwood, OH 44122
                                             Phone: (216) 291-4744
                                             Fax: (216) 291-5744
                                             Email: brian.spitz@spitzlawfirm.com
                                                     daniel.dubow@spitzlawfirm.com
                                                    taurean.shattuck@spitzlawfirm.com



                                             Attorneys For Plaintiff




Electronically              aaaMaMMH ;'nton BMBaaaaaiaMtai
The Employee’s Attorney.™
                                          JURY DEMAND

        Plaintiff Tisha Chisholm demands a trial by jury by the maximum number of jurors permitted.


                                                                        —

                                                       Daniel S. Dubow (0095530)
                                                       Taurean J. Shattuck (0097364)




Electronically Filed£4/i4g0mg|                          BkbBaaaaaiBHaMaa
The Employee’s Attorney.™
EXHIBIT B
5/10/2021                                                         Civil Case Docket Page

  skip to main content
                                                                  Print

                                                    CASE INFORMATION

  CV-21-946385 TISHA CHISHOLM vs. NEW YORK COMMUNITY BANK, ET AL


                                                        Docket Information


                 Docket Docket                                                                                              View
  Filing Date                     Docket Description
                 Party Type                                                                                                Image
  04/28/2021 N/A          SR      USPS RECEIPT NO. 44173599 DELIVERED BY USPS 04/19/2021 NEW YORK
                                  COMMUNITY BANK PROCESSED BY COC 04/28/2021.
  04/21/2021 N/A          SR      USPS RECEIPT NO. 44173600 DELIVERED BY USPS 04/17/2021
                                  LEONETTI/ROBERTA / PROCESSED BY COC 04/21/2021.
  04/15/2021 N/A          SR      SUMMONS E-FILE COPY COST
  04/15/2021 N/A          SR      SUMMONS E-FILE COPY COST
  04/15/2021 D2           CS      WRIT FEE
  04/15/2021 D2           SR      SUMS COMPLAINT(44173600) SENT BY CERTIFIED MAIL. TO: ROBERTA LEONETTI
                                  11301 TAYLOR WELLS ROAD CHARDON, OH 44024
  04/15/2021 D1           CS      WRIT FEE
  04/15/2021 N/A          SR      SUMMONS E-FILE COPY COST
  04/15/2021 D1           SR      SUMS COMPLAINT(44173599) SENT BY CERTIFIED MAIL. TO: NEW YORK
                                  COMMUNITY BANK C/O CORPORATION SERVICE COMPANY 50 WEST BROAD
                                  STREET, SUITE 1330 COLUMBUS, OH 43215-0000
  04/15/2021 D1           CS      WRIT FEE
  04/15/2021 D1           SR      SUMS COMPLAINT(44173598) SENT BY CERTIFIED MAIL. TO: NEW YORK
                                  COMMUNITY BANK 14033 CEDAR ROAD SOUTH EUCLID, OH 44118
  04/14/2021 N/A          SF      JUDGE NANCY R MCDONNELL ASSIGNED (RANDOM)
  04/14/2021 P1           SF      LEGAL RESEARCH
  04/14/2021 P1           SF      LEGAL NEWS
  04/14/2021 P1           SF      LEGAL AID
  04/14/2021 P1           SF      COURT SPECIAL PROJECTS FUND
  04/14/2021 P1           SF      COMPUTER FEE
  04/14/2021 P1           SF      CLERK'S FEE
  04/14/2021 P1           SF      DEPOSIT AMOUNT PAID DANIEL S. DUBOW
  04/14/2021 N/A          SF      CASE FILED: COMPLAINT, SERVICE REQUEST
  Only the official court records available from the Cuyahoga County Clerk of Courts, available in person, should be relied upon
  as accurate and current.
  Website Questions or Comments.
  Copyright © 2021 PROWARE. All Rights Reserved. 1.1.256




https://cpdocket.cp.cuyahogacounty.us/CV_CaseInformation_Docket.aspx?q=odxVRsnQ30jsamBOtRHkaQ2&isprint=Y                       1/1
EXHIBIT C
                                 IN THE COURT OF COMMON PLEAS
                                     CUYAHOGA COUNTY, OHIO


TISHA CHISHOLM,                                  :
                                                 :         Case No. CV-21-946385
                   Plaintiff,                    :
                                                 :         Judge Nancy R. McDonnell
         v.                                      :
                                                 :
NEW YORK COMMUNITY BANK, et                      :         NOTICE OF FILING NOTICE OF
al.                                              :         REMOVAL OF CIVIL ACTION TO
                                                 :         UNITED STATES DISTRICT COURT
                   Defendants.                   :
                                                 :
                                                 :
                                                 :
                                                 :
                                                 :

         Please take notice that, on May 10, 2021, Defendants New York Community Bank and

Roberta Leonetti filed in the United States District Court for the Northern District of Ohio their

Notice of Removal of Civil Action to said District Court. A copy of the Notice of Removal is

attached hereto as Exhibit 1 for filing with this Court.

         Please take further notice that, pursuant to 28 U.S.C. § 1446, the filing of the Notice of

Removal in the United States District Court, together with the filing of the copy of the Notice of

Removal with this Court, effects the removal of this Action, and this Court may proceed no

further unless and until the case is remanded.




4840-9085-7449.1 / 999991-0377
                                     Respectfully submitted,



                                     /s/ Jennifer B. Orr
                                     James P. Smith (0073945)
                                     Jennifer B. Orr (0084145)
                                     LITTLER MENDELSON, P.C.
                                     Key Tower
                                     127 Public Square, Suite 1600
                                     Cleveland, OH 44114-9612
                                     Telephone: 216.696.7600
                                     Facsimile: 216.696.2038
                                     jpsmith@littler.com
                                     jorr@littler.com

                                     Attorneys for Defendants New York
                                     Community Bank and Roberta Leonetti




                                 2
4840-9085-7449.1 / 999991-0377
                                     CERTIFICATE OF SERVICE

         I hereby certify that, on May 10, 2021, a copy of the foregoing Notice of Removal of Civil

Action to Federal Court was filed electronically. Notice of this filing will be sent to all parties by

operation of the Court’s electronic filing system. I further hereby certify that a true copy of the

foregoing Notice of Removal of Civil Action to Federal Court was served upon Counsel for

Plaintiff: Brian D. Spitz, Daniel S. Dubow, and Taurean J. Shattuck, The Spitz Law Firm, LLC,

25200           Chagrin          Boulevard,   Suite         200,       brian.spitz@spitzlawfirm.com;

daniel.dubow@spitzlawfirm.com; taurean.shattuck@spitzlawfirm.com, on May 10, 2021.


                                                      /s/ Jennifer B. Orr
                                                      Jennifer B. Orr

                                                      One of the Attorneys for Defendants New York
                                                      Community Bank and Roberta Leonetti




                                                 3
4840-9085-7449.1 / 999991-0377
